PER CURIAM.
Defendant Riley appeals the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The post-conviction relief motion alleged ineffectiveness of trial counsel based on trial counsel’s failure to call a witness who would testify that the defendant did not commit the crime with which he was charged. The trial court order summarily denying the rule 3.850 motion for post-conviction relief failed to include the transcript of the sentencing hearing or other record attachments which conclusively show that appellant is entitled to no relief. Therefore, we reverse and remand to the trial court for an evidentiary hearing or for attachment of portions of the record showing the defendant is not entitled to relief. Taylor v. State, 583 So.2d 823 (Fla. 4th DCA 1991); Gentry v. State, 464 So.2d 659 (Fla. 4th DCA 1985).
DOWNEY, LETTS and FARMER, JJ., concur.